Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                  Sep 08 2014, 9:00 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

RUTH JOHNSON                                        GREGORY F. ZOELLER
Marion County Public Defender                       Attorney General of Indiana
Indianapolis, Indiana
                                                    JODI KATHRYN STEIN
JAY RODIA                                           Deputy Attorney General
Indianapolis, Indiana                               Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JESSICA LEWIS,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 49A04-1401-CR-15
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Steven R. Eichholtz, Judge
                        The Honorable Michael S. Jensen, Magistrate
                             Cause No. 49G20-1209-FA-65024



                                        September 8, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
        Jessica Lewis appeals her conviction following a bench trial for possession of more

than three grams of cocaine,1 a Class C felony, contending that there was insufficient

evidence to support her conviction.

        We affirm.

                           FACTS AND PROCEDURAL HISTORY

        On September 18, 2012,2 narcotics officers with the Indianapolis Metropolitan

Police Department (“IMPD”), including Detective Craig McElfresh and Detective

Anthony McLemore, executed a search warrant at 3026 East Michigan Street, in

Indianapolis, Indiana.3 To gain entry to the home, the police had to break down the front

door and kill an aggressive dog. The house was a small, two-bedroom, one-story building.

Once inside, the officers encountered only one person, a woman who was later identified

as Lewis, standing in one of the bedrooms that was open to the living room. Detective

McElfresh, who could see Lewis the whole time, noted that the bedroom contained “[a]

bed or a couch or like a futon,” and there were “clothes scattered on the floor.” Tr. at 27.

        Detective McElfresh read Lewis her Miranda rights, which Lewis stated she



        1
           See Ind. Code § 35-48-4-6. We note that, effective July 1, 2014, a new version of this criminal
statute was enacted. Because Lewis committed her crime prior to July 1, 2014, we will apply the statute in
effect at the time she committed her crime.
        2
          In her brief, Lewis contends that officers executed the warrant on September 12, 2012, Appellant’s
Br. at 3; however, the search warrant documents support the date of September 18, 2012. State’s Ex. 7 at
29.
        3
          The search warrant resulted from an investigation that began when a confidential informant (“CI”)
advised the IMPD that an individual, described as a black male, 5’9” tall, 270 pounds, with a light
complexion, was selling cocaine from the East Michigan Street house. State’s Ex. 7 at 22. Prior to
requesting the warrant, the police conducted three controlled buys, where the CI went to the East Michigan
Street residence and purchased cocaine from the same black male. Id. at 23.

                                                     2
understood.   Id. at 27-28.    Detective McElfresh then questioned Lewis “about the

circumstances of the house.” Id. at 28. Lewis “stated that she did live there. She stated

that she was only there to gather up clothes for her child.” Id. Lewis also stated that she

did not know anyone that matched the description of the male described in the search

warrant.

       Meanwhile, Detective McLemore searched the kitchen and found, inside a cabinet

and on top of baby food and formula, a clear plastic baggie containing what appeared to be

cocaine. Once tested, the substance was positively identified as roughly 10.27 grams of

cocaine. In addition to the baggie of cocaine, officers also seized a firearm and a digital

scale. The digital scale, which had residue on it, was in plain view on the kitchen counter

and located just under the cabinet in which the cocaine had been found. When asked about

the cocaine, Lewis stated that it was not hers and claimed that she did not know who owned

the drugs.

       The State charged Lewis with Count I, dealing in cocaine as a Class A felony; Count

II, possession of cocaine in an amount greater than three grams as a Class C felony; and

Count III, possession of cocaine while also in possession of a firearm as a Class C felony.

On May 29, 2013, Lewis filed a waiver of jury trial, which the trial court granted after a

hearing on the matter. That same day, the State filed a motion to dismiss Counts I and III.

On September 11, 2013, a bench trial was held on the remaining count of Class C felony

possession of cocaine in an amount greater than three grams, and the trial court found Lewis

guilty. Lewis was sentenced to three years, with 48 days executed and 1,047 days

suspended, with two years of non-reporting probation. Lewis was given credit for 24 days

                                             3
served and 24 days earned credit time. Lewis now appeals.

                                DISCUSSION AND DECISION

        Lewis argues that there was insufficient evidence to convict her of Class C felony

possession of cocaine because the State failed to prove that she constructively possessed

the cocaine found in the house. Specifically, she contends that her conviction must be

reversed where there was insufficient evidence of her intent to maintain control over the

cocaine under circumstances where she did not have exclusive possession of the premises4

and the State failed to prove her knowledge of the presence and character of the contraband.

Appellant’s Br. at 7.

        When considering a challenge to the sufficiency of evidence to support a conviction,

we respect the finder of fact’s exclusive province to weigh conflicting evidence and

therefore neither reweigh the evidence nor judge witness credibility. McHenry v. State,

820 N.E.2d 124, 126 (Ind. 2005). We consider only the probative evidence and reasonable

inferences supporting the verdict, and “must affirm ‘if the probative evidence and

reasonable inferences drawn from the evidence could have allowed a reasonable trier of

fact to find the defendant guilty beyond a reasonable doubt.’” Id. (quoting Tobar v. State,

740 N.E.2d 109, 111-12 (Ind. 2000)). Our review is governed by this same standard when

a conviction is based on circumstantial evidence. Gaerte v. State, 808 N.E.2d 164, 166

(Ind. Ct. App. 2004) (when conviction is based on circumstantial evidence, we will not

disturb verdict if finder of fact could reasonably infer from evidence that defendant is guilty


        4
          Lewis argues that the search warrant’s focus on a black male, who was allegedly dealing cocaine
out of the East Michigan Street home, supported her contention that she did not have exclusive possession
of the home. Appellant’s Br. at 7.

                                                   4
beyond reasonable doubt), trans. denied. The circumstantial evidence need not overcome

every reasonable hypothesis of innocence; the evidence is sufficient if an inference may

reasonably be drawn from it to support the verdict. Id.

       To prove possession of cocaine as a Class C felony, the State had to present

sufficient evidence that the defendant, “without a valid prescription or order of a

practitioner acting in the course of the practitioner’s professional practice, knowingly or

intentionally” possessed cocaine with a weight of three grams or more. See Ind. Code §

35-48-4-6. Possession may be proved by evidence of actual possession or constructive

possession.   See Richardson v. State, 856 N.E.2d 1222, 1228 (Ind. Ct. App. 2006)

(conviction upheld where court found sufficient circumstantial evidence that defendant was

in constructive possession of precursors), trans. denied.

       Here, the State argued that Lewis had constructive possession of more than three

grams of cocaine. Tr. at 21, 48. The amount of cocaine is not in dispute; instead, Lewis

contends that she did not have constructive possession.

       “In order to prove constructive possession, the State must show that the
       defendant has both (1) the intent to maintain dominion and control and (2)
       the capability to maintain dominion and control over the contraband.”

Crocker v. State, 989 N.E.2d 812, 822-23 (Ind. Ct. App. 2013) (citations omitted), trans.

denied. Regarding the second element, proof of a possessory interest in the premises on

which illegal drugs are found is adequate to show the capability to maintain dominion and

control over the items in question. Gee v. State, 810 N.E.2d 338, 340 (Ind. 2004). In

essence, the law infers that the party in possession of the premises is capable of exercising

dominion and control over all items on the premises. Id. at 340-41 (citing Martin v. State,

                                             5
175 Ind. App. 503, 507, 372 N.E.2d 1194, 1197 (1978) (“[A] house or apartment used as

a residence is controlled by the person who lives in it and that person may be found in

control of any drugs discovered therein, whether he is the owner, tenant, or merely an

invitee.”)). This is true whether possession of the premises is exclusive or not. Id. at 341.

Here, evidence that Lewis was found alone in the East Michigan Street home and said that

she lived there was sufficient to prove the second element—the capability to maintain

dominion and control over the cocaine.

       Lewis, however, focuses on the first element—the element of intent.

       “To prove the intent element, the State must demonstrate the defendant’s
       knowledge of the presence of the contraband.” “‘This knowledge may be
       inferred from either the exclusive dominion and control over the premise
       containing the contraband or, if the control is non-exclusive, evidence of
       additional circumstances pointing to the defendant’s knowledge of the
       presence of the contraband.’”

Crocker, 989 N.E.2d at 822-23 (emphasis added) (citations omitted). The “additional

circumstances” have been shown by various means:

       (1) incriminating statements made by the defendant, (2) attempted flight or
       furtive gestures, (3) location of substances like drugs in settings that suggest
       manufacturing, (4) proximity of the contraband to the defendant, (5) location
       of the contraband within the defendant’s plain view, and (6) the mingling of
       the contraband with other items owned by the defendant.

Gee, 810 N.E.2d at 341 (citing Henderson v. State, 715 N.E.2d 833, 836 (Ind. 1999)).

       Once inside the home, Detective McElfresh encountered Lewis near a bedroom,

which had clothes scattered all over the floor. Detective McElfresh read Lewis the search

warrant and Miranda warnings, and when asked if she understood her rights, Lewis said

she understood. Id. at 27-28. Detective McElfresh then asked Lewis about the black male



                                              6
described in the search warrant, and Lewis told the officers that she did not know what they

were talking about. Id. at 35.

       Lewis stated that she lived in the house, but claimed that she was only there to gather

clothes for her child. Detective McElfresh testified that he did not notice any piles of

collected clothes, nor did he see any “suitcases or bags or anything that had clothes gathered

up.” Id. at 28. The other officers, who were carrying out the search, notified Detective

McElfresh that they had found a digital scale in plain view on the kitchen counter, and in

a kitchen cabinet above that, they found a clear baggie containing a white powder that

appeared to be cocaine, and was later tested and determined to be 10.27 grams of cocaine.

The baggie was sitting on top of baby food and formula. When asked about the cocaine,

Lewis said it was not her cocaine, and she did not know “whose it was.” Id. at 35. At trial,

the parties stipulated that the digital scale had cocaine residue on it. Tr. at 42.

       It is true that Lewis’s knowledge of the cocaine cannot be shown by her attempt to

flee or because conditions in the home suggested the manufacture of drugs. However,

Lewis admitted to living in the house and to having a child, and the clear plastic baggie of

cocaine was found in a cabinet located directly over the digital scale and on top of baby

food and formula. Tr. at 30. It was reasonable for the trial court to infer that Lewis had

knowledge of the cocaine, especially in light of the fact that Lewis denied that she knew

the black male described in the search warrant, and she made no mention that she shared

the home with anyone else who had a child. Id. at 34-35. Under these circumstances, we

find sufficient evidence to affirm Lewis’s conviction. Affirmed.

BAKER, J., and ROBB, J., concur.

                                               7